UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 1/31/13 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (40.0%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $25,000 $20,250 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,460,000 3,898,040 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 4,210,000 6,688,177 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 100,000 121,500 Canada (Government of) bonds 5s, 2037 CAD 200,000 287,064 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 $250,000 274,098 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 20,600,000 374,599 France (Government of) unsec. bonds 3 1/4s, 2021 EUR 5,340,000 7,946,865 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 EUR 27,100,000 37,283,957 Germany (Federal Republic of) unsec. bonds 1 1/2s, 2022 $3,000,000 4,027,781 Germany (Federal Republic of) unsec. bonds 1/2s, 2017 4,100,000 5,519,330 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 210,000 244,724 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (STP) (Greece) 45,000 25,127 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (STP) (Greece) 45,000 25,097 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (STP) (Greece) 75,000 41,941 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (STP) (Greece) 135,000 75,044 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (STP) (Greece) 445,000 248,969 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (STP) (Greece) 135,000 75,620 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (STP) (Greece) 235,000 132,483 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (STP) (Greece) 45,000 25,567 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (STP) (Greece) 195,000 110,674 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (STP) (Greece) 45,000 25,683 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (STP) (Greece) 45,000 25,998 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (STP) (Greece) 45,000 26,209 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (STP) (Greece) 635,000 378,292 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (STP) (Greece) 45,000 27,472 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (STP) (Greece) 45,000 28,265 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (STP) (Greece) 45,000 29,020 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (STP) (Greece) 155,000 103,291 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (STP) (Greece) 865,000 591,865 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (STP) (Greece) 95,000 67,081 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (STP) (Greece) 385,000 285,376 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 280,000 316,400 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 EUR 921,000 1,380,840 Ireland (Republic of) unsec. bonds 5s, 2020 $700,000 1,005,930 Italy (Republic of) unsec. bonds 6 1/2s, 2027 EUR 1,690,000 2,731,522 Italy (Republic of) unsec. bonds 5 1/2s, 2022 $1,890,000 2,835,853 Italy (Republic of) unsec. bonds 4s, 2017 EUR 2,240,000 3,184,636 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 $1,377,000,000 15,532,717 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,293,873 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 272,318 Netherlands (Government of) 144A bonds 3 1/4s, 2021 3,690,000 5,615,077 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,855,425 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,148,085 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 $271,000 357,959 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 600,000 705,540 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 200,000 212,266 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 1,600,000 1,724,000 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 EUR 4,331,000 6,324,624 Spain (Kingdom of) sr. unsec. bonds 4s, 2015 $2,100,000 2,933,901 Spain (Kingdom of) unsec. bonds 5 1/2s, 2021 EUR 1,530,000 2,176,571 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 1,500,000 266,154 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 605,359 Switzerland (Government of) bonds 2s, 2021 CHF 600,000 734,953 Ukraine (Government of) 144A notes 9 1/4s, 2017 $375,000 406,929 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 700,000 704,830 United Kingdom Treasury bonds 8s, 2021 GBP 830,000 1,954,601 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 1,310,000 2,531,276 United Kingdom Treasury bonds 4s, 2022 GBP 2,740,000 5,084,138 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 630,000 1,144,241 United Kingdom Treasury unsec. bonds 3 3/4s, 2020 GBP 6,025,000 10,967,498 Total foreign government and agency bonds and notes (cost $139,199,563) MORTGAGE-BACKED SECURITIES (25.4%) (a) Principal amount Value Agency collateralized mortgage obligations (6.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.777s, 2032 $95,653 $155,698 IFB Ser. 3408, Class EK, 24.965s, 2037 $40,081 62,542 IFB Ser. 3072, Class SM, 23.042s, 2035 113,510 176,761 IFB Ser. 3072, Class SB, 22.896s, 2035 101,928 158,078 IFB Ser. 3249, Class PS, 21.596s, 2036 86,542 128,928 IFB Ser. 3065, Class DC, 19.243s, 2035 103,174 158,401 IFB Ser. 2990, Class LB, 16.42s, 2034 102,606 141,508 IFB Ser. 3951, Class CS, IO, 6.544s, 2026 13,090,989 1,975,954 IFB Ser. 4098, Class MS, IO, 6.494s, 2041 3,631,283 788,315 IFB Ser. 3856, Class PS, IO, 6.394s, 2040 4,727,360 662,610 IFB Ser. 3780, Class PS, IO, 6.244s, 2035 (F) 8,075,018 634,952 IFB Ser. 3934, Class SA, IO, 6.194s, 2041 1,050,264 189,520 IFB Ser. 4112, Class SC, IO, 5.944s, 2042 5,885,738 971,139 IFB Ser. 4105, Class LS, IO, 5.944s, 2041 1,422,094 272,587 IFB Ser. 3751, Class SB, IO, 5.834s, 2039 9,856,695 1,379,564 Ser. 3632, Class CI, IO, 5s, 2038 126,103 7,261 Ser. 3626, Class DI, IO, 5s, 2037 69,002 2,299 IFB Ser. 3852, Class SG, 4.824s, 2041 965,641 982,404 Ser. 3747, Class HI, IO, 4 1/2s, 2037 320,151 26,756 Ser. 3707, Class PI, IO, 4 1/2s, 2025 978,521 76,471 Ser. 3300, PO, zero %, 2037 17,210 16,059 FRB Ser. 3326, Class WF, zero %, 2035 10,504 10,084 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.82s, 2036 85,691 142,124 IFB Ser. 07-53, Class SP, 23.453s, 2037 99,605 158,001 IFB Ser. 05-75, Class GS, 19.639s, 2035 103,389 149,397 IFB Ser. 12-96, Class PS, IO, 6.496s, 2041 3,196,190 579,725 IFB Ser. 12-66, Class HS, IO, 6.496s, 2041 2,585,132 532,796 IFB Ser. 12-4, Class SN, IO, 6.396s, 2040 (F) 3,557,058 561,695 IFB Ser. 12-3, Class CS, IO, 6.346s, 2040 3,238,201 577,112 IFB Ser. 11-87, Class HS, IO, 6.296s, 2041 1,549,027 260,407 IFB Ser. 11-67, Class BS, IO, 6.296s, 2041 1,122,998 195,469 IFB Ser. 12-30, Class HS, IO, 6.246s, 2042 8,282,930 1,522,237 IFB Ser. 10-46, Class SB, IO, 6.246s, 2040 1,601,833 232,602 IFB Ser. 404, Class S13, IO, 6.196s, 2040 2,952,682 438,368 IFB Ser. 12-132, Class SB, IO, 5.996s, 2042 5,707,185 910,524 IFB Ser. 12-113, Class CS, IO, 5.946s, 2041 1,723,694 328,967 IFB Ser. 12-4, Class SY, IO, 5.746s, 2042 (F) 2,982,108 468,524 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,653,091 169,558 Ser. 12-118, Class IO, IO, 4s, 2042 2,617,115 418,948 Ser. 409, Class C16, IO, 4s, 2040 1,773,940 206,162 Ser. 03-W10, Class 1, IO, 1.347s, 2043 776,610 32,430 Ser. 07-64, Class LO, PO, zero %, 2037 29,850 27,386 Government National Mortgage Association IFB Ser. 10-171, Class SB, IO, 6.244s, 2040 4,791,305 856,733 IFB Ser. 10-26, Class QS, IO, 6.045s, 2040 5,293,137 989,164 IFB Ser. 10-120, Class SB, IO, 5.995s, 2035 190,878 17,049 IFB Ser. 10-20, Class SC, IO, 5.945s, 2040 934,966 165,676 IFB Ser. 10-14, Class SH, IO, 5.794s, 2040 3,169,079 495,232 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 104,366 15,958 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 8,397,476 1,423,838 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,737,769 277,199 Ser. 11-116, Class BI, IO, 4s, 2026 3,719,096 412,597 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.046s, 2045 1,601,158 304,220 Commercial mortgage-backed securities (11.7%) Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 138,761 142,327 Ser. 06-5, Class A2, 5.317s, 2047 1,232,002 1,231,841 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class J, 4.9s, 2036 (F) 1,216,000 1,209,919 Ser. 04-4, Class XC, IO, 0.866s, 2042 1,338,651 12,038 Ser. 07-5, Class XW, IO, 0.38s, 2051 7,649,318 90,843 Ser. 06-5, Class XC, IO, 0.273s, 2047 2,009,593 32,961 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.93s, 2023 CAD 3,712,027 11,165 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 5,374,682 102,385 FRB Ser. 06-CD1A, Class A1, 1.51s, 2023 CAD 49,654 49,783 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PWR3, Class D, 4.889s, 2041 (F) $461,000 473,260 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.454s, 2039 (F) 571,000 525,372 Ser. 06-PW14, Class X1, IO, 0.212s, 2038 5,885,362 105,937 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.47s, 2044 (F) 6,638,419 390,405 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 (F) 1,220,000 1,216,921 Ser. 06-C5, Class XC, IO, 0.133s, 2049 30,475,420 422,694 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.145s, 2049 6,443,118 48,323 Ser. 07-CD5, Class XS, IO, 0.036s, 2044 4,605,651 18,128 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class AM, 5.347s, 2046 403,000 446,242 Ser. 06-C8, Class A2B, 5.248s, 2046 95,200 95,716 FRB Ser. 05-LP5, Class D, 5.098s, 2043 650,000 666,429 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 961,000 1,006,043 Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.9s, 2049 (F) 1,028,000 842,938 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (Ireland) GBP 28,738 40,566 FRB Ser. 05-CT1A, Class D, 1.578s, 2014 (Ireland) GBP 102,358 136,366 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 $374,029 378,761 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.161s, 2039 9,153,642 117,716 Ser. 07-C2, Class AX, IO, 0.097s, 2049 9,030,945 33,866 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 219,807 237,941 FRB Ser. 03-CK2, Class G, 5.744s, 2036 463,255 462,451 Ser. 02-CP5, Class M, 5 1/4s, 2035 77,424 3,871 Ser. 03-C3, Class AX, IO, 1.657s, 2038 1,764,706 985 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.445s, 2044 377,000 394,103 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C1, Class H, 5.89s, 2038 (F) 670,000 676,163 Ser. 07-C1, Class XC, IO, 0.113s, 2049 33,823,821 247,184 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 569,000 594,070 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 697,000 708,516 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C2, Class G, 5.567s, 2036 1,638,000 1,660,786 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 89,339 92,466 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 35,415 35,415 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 (F) 1,799,000 1,817,567 FRB Ser. 07-LD12, Class A3, 5.93s, 2051 1,213,048 1,284,712 FRB Ser. 04-CB9, Class B, 5.662s, 2041 (F) 394,000 404,442 Ser. 06-CB16, Class AJ, 5.623s, 2045 458,000 435,100 Ser. 07-LDPX, Class A3S, 5.317s, 2049 580,000 592,989 Ser. 06-LDP9, Class A2S, 5.298s, 2047 787,974 794,601 Ser. 04-C3, Class B, 4.961s, 2042 453,000 459,569 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 2,394,813 37,587 Ser. 06-CB17, Class X, IO, 0.501s, 2043 22,918,413 377,650 Ser. 07-LDPX, Class X, IO, 0.306s, 2049 21,460,018 207,111 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 03-CB6, Class F, 5.499s, 2037 2,090,000 2,177,076 FRB Ser. 11-C5, Class D, 5.314s, 2046 (F) 756,000 775,039 FRB Ser. 12-CBX, Class E, 5.189s, 2045 379,000 384,799 FRB Ser. 12-C8, Class D, 4.67s, 2045 824,000 830,572 FRB Ser. 12-LC9, Class E, 4.429s, 2047 422,000 397,807 Ser. 07-CB20, Class X1, IO, 0.15s, 2051 7,799,739 74,581 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 130,460 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.158s, 2041 (F) 438,000 501,015 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 748,000 804,217 Ser. 06-C7, Class A2, 5.3s, 2038 568,616 568,616 Ser. 04-C6, Class E, 5.177s, 2036 (F) 431,000 438,113 Ser. 04-C8, Class D, 4.946s, 2039 (F) 468,000 477,600 Ser. 05-C1, Class D, 4.856s, 2040 (F) 518,000 528,215 Ser. 05-C3, Class AJ, 4.843s, 2040 355,000 376,052 Ser. 07-C2, Class XW, IO, 0.499s, 2040 1,141,871 20,187 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.655s, 2038 1,488,871 32,557 Ser. 05-C2, Class XCL, IO, 0.369s, 2040 3,532,199 22,179 Ser. 06-C7, Class XCL, IO, 0.297s, 2038 2,729,455 47,733 Ser. 06-C6, Class XCL, IO, 0.238s, 2039 13,344,239 232,443 Ser. 07-C2, Class XCL, IO, 0.139s, 2040 7,318,467 101,778 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.85s, 2050 539,000 570,200 FRB Ser. 07-C1, Class A2, 5.746s, 2050 177,672 180,860 Ser. 03-KEY1, Class C, 5.373s, 2035 386,000 391,443 Ser. 05-CKI1, Class AJ, 5.273s, 2037 (F) 123,000 126,761 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.326s, 2049 90,474 89,965 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.74s, 2049 158,074 11,302 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.342s, 2032 59,166 59,143 Ser. 05-HQ5, Class X2, IO, 0.219s, 2042 71,377,319 12,848 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 314,979 301,199 Ser. 05-HQ5, Class X1, IO, 0.075s, 2042 72,020,563 352,901 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 177,564 182,806 FRB Ser. 07-HQ12, Class A2FX, 5.592s, 2049 (F) 1,802,246 1,863,747 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 390,371 405,010 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 656,143 681,405 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.771s, 2046 4,444,000 509,682 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.901s, 2045 3,259,227 412,488 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.999s, 2045 (F) 1,080,000 1,001,838 FRB Ser. 07-C34, Class AJ, 5.971s, 2046 751,000 751,000 Ser. 04-C14, Class D, 5.269s, 2041 1,796,000 1,830,692 Ser. 07-C34, IO, 0.342s, 2046 2,044,326 24,736 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C16, Class G, 5.468s, 2041 770,000 734,857 FRB Ser. 03-C8, Class F, 5.439s, 2035 (F) 556,000 583,630 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 76,234 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.249s, 2044 989,000 1,032,766 Residential mortgage-backed securities (non-agency) (7.7%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.298s, 2036 4,282,878 3,458,424 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.614%, 2047 11,130,128 1,405,179 Barclays Capital, LLC Trust Ser. 13-RR1, Class 10A2, 16.639s, 2036 680,000 632,400 Ser. 13-RR1, Class 9A4, 10.65s, 2036 550,000 574,052 Ser. 13-RR1, Class 1A2, 2.878s, 2036 1,360,000 911,812 FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 280,000 213,500 Ser. 12-RR10, Class 4A2, 2 5/8s, 2036 160,000 131,600 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 124,192 117,051 FRB Ser. 12-RR12, Class 1A3, 13.505s, 2037 857,797 484,655 FRB Ser. 12-RR11, Class 5A3, 13.456s, 2037 309,681 200,519 Ser. 12-RR11, Class 9A2, 4s, 2037 235,508 235,508 Ser. 12-RR12, Class 1A2, 4s, 2037 643,694 648,522 Ser. 12-RR11, Class 3A2, 4s, 2036 1,543,838 1,539,978 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 304,716 310,430 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,907,771 1,178,048 Ser. 09-RR7, Class 1A7, IO, 1.755s, 2046 8,459,138 380,661 Ser. 09-RR7, Class 2A7, IO, 1.567s, 2047 19,593,457 809,210 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.079s, 2034 12,634 1,122 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 3,352,945 107,965 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 2,454,769 45,168 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.839s, 2036 1,199,166 1,043,275 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.567s, 2036 740,444 684,911 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.061s, 2043 (United Kingdom) GBP 121,603 165,090 FRB Ser. 03-2, Class 2C1, 2.754s, 2043 (United Kingdom) EUR 327,000 380,065 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A3, 5.512s, 2037 $1,135,197 1,007,488 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,863,526 59,633 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 5.004s, 2034 10,355 4,395 Nomura Resecuritization Trust FRB Ser. 11-4RA, Class 1A10, 2.638s, 2036 942,029 546,377 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY2, Class 1A1, 2.638s, 2036 1,313,435 1,080,300 FRB Ser. 06-AR1, Class 2A1B, 1.241s, 2046 749,989 652,490 FRB Ser. 06-AR4, Class 1A1B, 1.111s, 2046 1,608,822 1,206,617 FRB Ser. 05-AR8, Class B1, 0.874s, 2045 (F) 2,668,276 1,283,969 FRB Ser. 05-AR13, Class A1C3, 0.694s, 2045 4,128,813 3,230,796 FRB Ser. 05-AR9, Class A1C3, 0.684s, 2045 905,670 787,933 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR3, Class A2, 5.415s, 2036 (F) 1,787,881 1,591,214 Ser. 05-9, Class 2A9, 5 1/4s, 2035 600,000 631,500 Total mortgage-backed securities (cost $89,826,238) CORPORATE BONDS AND NOTES (24.2%) (a) Principal amount Value Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $105,000 $111,005 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 165,000 215,040 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 179,600 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 15,000 18,782 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 390,000 401,520 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 280,000 289,047 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 92,758 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 161,062 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 359,238 International Paper Co. sr. unsec. notes 9 3/8s, 2019 128,000 173,397 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 175,123 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 199,089 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 230,000 270,250 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 311,000 311,360 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 167,245 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 122,634 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 316,545 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 400,000 457,690 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 105,000 111,840 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 105,000 112,261 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 213,237 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 106,000 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 216,073 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 161,497 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 240,000 303,051 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 360,000 381,293 Capital goods (0.3%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 285,000 300,675 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 253,000 330,026 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 250,000 250,794 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 50,000 53,713 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 30,000 31,020 Communication services (1.9%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 124,151 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 206,582 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 130,000 154,978 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 257,846 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 286,000 270,151 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 310,000 321,443 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 130,000 132,776 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 97,655 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 120,000 138,648 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 215,659 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 310,000 347,200 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 647,650 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 128,000 138,194 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 150,264 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 154,237 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 518,000 601,033 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 100,235 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 388,634 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 580,000 791,128 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 235,000 249,005 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 185,000 200,314 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 155,000 173,358 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 133,362 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 560,188 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 95,168 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 105,000 143,373 Verizon Global Funding Corp. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 157,522 Consumer cyclicals (1.4%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 240,000 222,722 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 335,000 324,881 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 70,000 76,776 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 96,050 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 170,000 229,331 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 175,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 161,942 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 219,169 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 258,993 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 19,125 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 260,000 285,036 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 640,000 681,151 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 175,000 206,029 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 164,213 Limited Brands, Inc. sr. notes 5 5/8s, 2022 220,000 235,400 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 31,066 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 50,000 51,994 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 180,000 188,030 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 80,000 101,095 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 18,788 QVC, Inc. 144A sr. notes 7 1/8s, 2017 80,000 83,665 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 230,672 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 295,594 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 56,213 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 545,000 574,575 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 105,197 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 61,000 84,190 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 44,000 60,759 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 385,000 372,642 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 244,194 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 251,078 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 71,321 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 65,488 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 255,000 253,838 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 329,058 427,856 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 442,603 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 50,000 48,218 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 195,000 202,791 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 355,000 363,764 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 749,840 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 226,431 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 195,000 224,072 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 220,193 Energy (1.6%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 116,325 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 592,353 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 216,234 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 305,899 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 159,343 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 115,000 114,920 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 618,963 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 300,000 326,496 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 241,856 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 54,930 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 183,497 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 67,718 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 246,514 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 193,753 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 295,000 332,274 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 370,000 324,194 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 100,000 98,000 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 605,454 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 23,403 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 91,076 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 148,005 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 192,560 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 365,000 522,723 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 36,000 46,928 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 10,903 Financials (9.6%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,190,000 1,290,400 Aflac, Inc. sr. unsec. notes 6.9s, 2039 215,000 278,295 Aflac, Inc. sr. unsec. notes 6.45s, 2040 185,000 229,252 American Express Co. 144A sr. unsec. notes 2.65s, 2022 379,000 367,930 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 249,000 323,700 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 545,000 521,519 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 550,000 670,461 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 293,535 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, perpetual maturity (France) 485,000 480,150 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 473,382 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 725,000 838,288 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 370,000 501,135 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 725,000 809,472 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 285,677 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, perpetual maturity (France) 300,000 312,150 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, perpetual maturity (France) 593,000 566,315 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 585,000 651,155 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,668 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 92,820 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 299,862 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 122,905 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 126,161 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 370,000 470,208 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 22,340 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 445,000 484,936 GE Capital Trust IV 144A unsec. sub. bonds FRB 4 5/8s, 2066 EUR 90,000 120,588 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 488,282 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.51s, 2016 145,000 143,346 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 720,000 870,497 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 225,000 269,753 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 244,515 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 12,386 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 254,650 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 572,000 500,500 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 800,000 877,000 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 165,000 164,764 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 250,000 332,283 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 203,000 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 685,000 776,165 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 103,875 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 850,000 908,181 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 242,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 405,600 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.31s, 2047 964,000 742,280 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, 2049 (United Kingdom) 535,000 566,431 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 737,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 265,000 266,325 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 1,154,662 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 599,027 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 670,179 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 107,058 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 220,000 272,800 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 135,324 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 464,741 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 112,198 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 205,000 224,988 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 37,639 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 57,668 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 870,583 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 30,278 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 99,247 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 445,000 482,825 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 300,000 308,250 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 105,561 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 865,000 1,159,100 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 120,000 120,505 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 820,000 967,436 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 616,991 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 275,000 313,092 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 450,000 482,063 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 700,098 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. notes 5s, 2018 (R) 270,000 292,582 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, perpetual maturity (United Kingdom) 100,000 107,245 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 330,000 325,060 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.308s, 2037 550,000 442,641 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 85,000 101,940 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 161,450 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 280,677 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 500,000 606,250 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 175,000 185,067 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 107,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 777,638 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 107,750 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 930,000 1,237,260 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 451,732 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 300,000 318,000 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 266,762 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 295,000 329,400 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 292,069 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 129,900 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 146,138 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 220,069 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,506 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 120,000 124,899 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 80,000 80,139 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 65,000 64,758 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 15,000 15,049 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 70,000 69,970 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 70,000 70,081 Supra-Nation (2.8%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,387,952 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) $100,000 108,323 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 3,884,712 European Investment Bank sr. unsec. unsub. notes 4 1/8s, 2024 (Luxembourg) $450,000 722,178 KfW govt. guaranty sr. unsec. unsub. bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,454,583 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,479,795 Technology (0.1%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 $145,000 158,413 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 36,225 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 106,646 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 339,127 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 11,979 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 72,327 78,837 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 137,695 147,678 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 60,000 61,792 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 112,638 128,266 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 130,381 150,590 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 167,968 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 45,000 45,903 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 181,674 213,467 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 36,878 39,920 Utilities and power (2.8%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 67,767 Beaver Valley Funding Corp. sr. bonds 9s, 2017 100,000 101,454 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 541,124 593,883 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 529,007 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 66,723 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 169,615 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 354,263 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 147,570 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 113,525 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 465,000 604,701 Electricite de France SA (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,114,000 1,095,898 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 188,039 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 595,517 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 234,157 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 126,089 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 383,398 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 168,205 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 145,923 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 195,000 244,216 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 435,000 424,520 Nevada Power Co. notes 6 1/2s, 2018 195,000 243,150 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 716,217 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 253,500 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 24,102 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 530,000 718,339 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 340,000 362,424 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 201,121 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 196,002 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 35,662 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 830,000 902,625 Total corporate bonds and notes (cost $79,851,020) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, March 1, 2043 $1,000,000 $1,041,094 3s, TBA, February 1, 2043 7,000,000 7,302,422 3s, TBA, February 1, 2043 8,000,000 8,348,750 U.S. Government Agency Mortgage Obligations (13.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 28,256 31,489 5 1/2s, June 1, 2035 32,555 35,449 5 1/2s, April 1, 2020 32,782 35,353 3s, TBA, February 1, 2043 3,000,000 3,084,844 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 151,045 174,360 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 90,563 100,419 6s, July 1, 2037 4,212 4,606 6s, with due dates from May 1, 2021 to October 1, 2021 85,757 95,631 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 94,280 101,390 5s, May 1, 2037 226,769 244,609 5s, with due dates from May 1, 2020 to March 1, 2021 11,460 12,414 4s, with due dates from May 1, 2019 to September 1, 2020 152,512 162,662 3s, TBA, March 1, 2043 15,000,000 15,447,657 3s, TBA, February 1, 2043 30,000,000 30,984,375 Total U.S. government and agency mortgage obligations (cost $67,644,068) U.S. TREASURY OBLIGATIONS (0.3%) (a) Principal amount Value U.S. Treasury Notes 4s, August 15, 2015 (i) $616,000 $727,866 1 3/8s, February 28, 2019 (i) 312,000 318,078 1/2s, November 15, 2013 (i) 30,000 30,113 Total U.S. treasury obligations (cost $1,076,057) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International (1.53)/3 month USD-LIBOR-BBA/Jan-18 Jan-16/1.53 $42,673,000 $500,981 (1.5725)/3 month USD-LIBOR-BBA/Jan-18 Jan-16/1.5725 42,673,000 473,244 JPMorgan Chase Bank N.A. (1.555)/3 month USD-LIBOR-BBA/Jan-18 Jan-16/1.555 42,673,000 479,218 Total purchased swap options outstanding (cost $1,246,735) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $141,171 IL State G.O. Bonds 4.421s, 1/1/15 45,000 47,547 4.071s, 1/1/14 135,000 138,541 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 127,034 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 133,344 Total municipal bonds and notes (cost $490,682) SENIOR LOANS (—%) (a) (c) Principal amount Value Aramark Corp. bank term loan FRN 3.526s, 2016 $7,147 $7,206 Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 15,770 15,913 Aramark Corp. bank term loan FRN Ser. C, 0.059s, 2016 1,037 1,047 Aramark Corp. bank term loan FRN Ser. C3, 0.059s, 2016 576 581 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 13,071 12,127 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.47s, 2016 11,878 11,984 Freescale Semiconductor, Inc. bank term loan FRN 4.46s, 2016 13,844 13,856 SunGard Data Systems, Inc. bank term loan FRN 1.956s, 2014 686 688 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.865s, 2016 17,486 17,644 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.742s, 2017 25,177 16,526 Univision Communications, Inc. bank term loan FRN 4.462s, 2017 15,110 15,148 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 13,077 13,259 Total senior loans (cost $129,729) SHORT-TERM INVESTMENTS (10.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 21,739,468 $21,739,468 SSgA Prime Money Market Fund 0.06% (P) 1,100,000 1,100,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, March 7, 2013 $2,600,000 2,599,533 Straight-A Funding, LLC 144A, Ser. 1 commercial paper with an effective yield of 0.188%, March 6, 2013 4,800,000 4,799,164 Straight-A Funding, LLC 144A, Ser. 1 commercial paper with an effective yield of 0.178%, February 5, 2013 3,500,000 3,499,930 U.S. Treasury Bills with an effective yield of 0.177%, October 17, 2013 (SEG) (SEGSF) 294,000 293,779 U.S. Treasury Bills with effective yields ranging from 0.151% to 0.169%, July 25, 2013 (SEG) (SEGSF)(SEGCCS) 4,627,000 4,624,654 Total short-term investments (cost $38,655,054) TOTAL INVESTMENTS Total investments (cost $418,119,146) (b) FORWARD CURRENCY CONTRACTS at 1/31/13 (aggregate face value $272,306,758) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 2/20/13 $1,728,835 $1,740,322 $11,487 Canadian Dollar Buy 2/20/13 910,090 899,432 10,658 Canadian Dollar Sell 2/20/13 910,090 920,841 10,751 Chilean Peso Buy 2/20/13 1,091,585 1,091,758 (173) Euro Buy 2/20/13 3,134,502 3,076,093 58,409 Euro Sell 2/20/13 3,134,502 3,049,780 (84,722) Japanese Yen Sell 2/20/13 839,540 880,935 41,395 Peruvian New Sol Buy 2/20/13 814,359 823,288 (8,929) Swiss Franc Sell 2/20/13 1,891,853 1,839,909 (51,944) Barclays Bank PLC Australian Dollar Buy 2/20/13 3,280,611 3,301,317 (20,706) Brazilian Real Buy 2/20/13 1,118,454 1,095,294 23,160 British Pound Sell 2/20/13 3,203,431 3,295,504 92,073 Canadian Dollar Buy 2/20/13 857,374 864,846 (7,472) Chilean Peso Buy 2/20/13 1,582,021 1,573,430 8,591 Czech Koruna Sell 2/20/13 560,038 549,352 (10,686) Euro Sell 2/20/13 131,855 80,471 (51,384) Indonesian Rupiah Buy 2/20/13 543,217 534,391 8,826 Indonesian Rupiah Sell 2/20/13 543,217 540,747 (2,470) Japanese Yen Buy 2/20/13 2,382,493 2,521,964 (139,471) Malaysian Ringgit Buy 2/20/13 1,422,297 1,455,341 (33,044) Mexican Peso Buy 2/20/13 1,801,459 1,786,172 15,287 New Taiwan Dollar Buy 2/20/13 573 871 (298) New Zealand Dollar Buy 2/20/13 548,589 547,307 1,282 New Zealand Dollar Sell 2/20/13 548,589 544,820 (3,769) Norwegian Krone Sell 2/20/13 914,475 916,703 2,228 Polish Zloty Buy 2/20/13 88,786 87,026 1,760 Russian Ruble Buy 2/20/13 1,660,674 1,641,878 18,796 Singapore Dollar Sell 2/20/13 233,178 236,127 2,949 South Korean Won Buy 2/20/13 1,594,732 1,635,767 (41,035) Swedish Krona Buy 2/20/13 227,986 207,565 20,421 Swiss Franc Sell 2/20/13 2,708,205 2,687,560 (20,645) Turkish Lira Buy 2/20/13 806,864 793,744 13,120 Citibank, N.A. Australian Dollar Buy 2/20/13 3,234,367 3,255,624 (21,257) Brazilian Real Buy 2/20/13 835,219 811,092 24,127 British Pound Sell 2/20/13 2,738,617 2,814,400 75,783 Czech Koruna Sell 2/20/13 560,028 549,860 (10,168) Danish Krone Buy 2/20/13 916,235 885,383 30,852 Euro Sell 2/20/13 18,754,460 18,232,570 (521,890) Japanese Yen Buy 2/20/13 3,151,569 3,309,051 (157,482) New Taiwan Dollar Buy 2/20/13 50,889 51,990 (1,101) South Korean Won Buy 2/20/13 1,440,922 1,474,000 (33,078) Swedish Krona Buy 2/20/13 936,612 908,106 28,506 Swiss Franc Sell 2/20/13 3,762,715 3,670,696 (92,019) Turkish Lira Buy 2/20/13 333,466 327,416 6,050 Credit Suisse International Australian Dollar Buy 2/20/13 2,791,925 2,798,198 (6,273) Brazilian Real Buy 2/20/13 1,220,970 1,183,767 37,203 British Pound Sell 2/20/13 1,697,819 1,780,478 82,659 Canadian Dollar Sell 2/20/13 552,007 550,544 (1,463) Chilean Peso Buy 2/20/13 1,091,585 1,090,431 1,154 Chinese Yuan Buy 2/20/13 543,449 541,947 1,502 Czech Koruna Sell 2/20/13 560,028 549,352 (10,676) Euro Buy 2/20/13 2,885,458 2,905,462 (20,004) Indonesian Rupiah Buy 2/20/13 543,217 535,633 7,584 Indonesian Rupiah Sell 2/20/13 543,217 541,026 (2,191) Japanese Yen Sell 2/20/13 7,363,688 7,732,076 368,388 Mexican Peso Buy 2/20/13 829,720 823,069 6,651 New Taiwan Dollar Buy 2/20/13 171,474 175,052 (3,578) New Zealand Dollar Buy 2/20/13 348,568 352,236 (3,668) Norwegian Krone Buy 2/20/13 960,813 949,542 11,271 Norwegian Krone Sell 2/20/13 960,813 945,816 (14,997) Philippine Peso Buy 2/20/13 307,676 308,075 (399) Polish Zloty Buy 2/20/13 689,040 683,757 5,283 Russian Ruble Buy 2/20/13 1,808,930 1,791,037 17,893 South African Rand Buy 2/20/13 562,757 587,288 (24,531) South Korean Won Buy 2/20/13 677,678 690,483 (12,805) Swedish Krona Buy 2/20/13 1,846,070 1,798,635 47,435 Swiss Franc Sell 2/20/13 2,456,090 2,438,499 (17,591) Turkish Lira Buy 2/20/13 957,971 946,766 11,205 Deutsche Bank AG Australian Dollar Buy 2/20/13 868,115 873,733 (5,618) Brazilian Real Buy 2/20/13 271,705 263,811 7,894 British Pound Sell 2/20/13 301,313 348,704 47,391 Canadian Dollar Buy 2/20/13 1,813,965 1,819,672 (5,707) Canadian Dollar Sell 2/20/13 1,813,965 1,837,489 23,524 Euro Buy 2/20/13 3,005,227 2,964,147 41,080 Euro Sell 2/20/13 3,005,227 2,905,417 (99,810) Japanese Yen Sell 2/20/13 600,907 583,392 (17,515) Mexican Peso Buy 2/20/13 278,367 275,886 2,481 Norwegian Krone Buy 2/20/13 702,289 694,050 8,239 Norwegian Krone Sell 2/20/13 702,289 683,449 (18,840) Polish Zloty Buy 2/20/13 1,100,094 1,084,116 15,978 Singapore Dollar Buy 2/20/13 1,484,149 1,503,195 (19,046) South Korean Won Buy 2/20/13 1,447,186 1,479,644 (32,458) Swedish Krona Buy 2/20/13 936,612 908,002 28,610 Swiss Franc Sell 2/20/13 1,877,346 1,839,761 (37,585) Turkish Lira Buy 2/20/13 647,704 637,025 10,679 Goldman Sachs International British Pound Sell 2/20/13 687,310 685,115 (2,195) Euro Sell 2/20/13 19,049,673 18,584,957 (464,716) Japanese Yen Sell 2/20/13 1,829,411 1,871,570 42,159 HSBC Bank USA, National Association Australian Dollar Buy 2/20/13 1,670,926 1,678,819 (7,893) British Pound Sell 2/20/13 4,303,065 4,418,443 115,378 Canadian Dollar Buy 2/20/13 1,243,619 1,256,061 (12,442) Canadian Dollar Sell 2/20/13 1,243,619 1,243,733 114 Euro Sell 2/20/13 342,334 312,034 (30,300) Indian Rupee Sell 2/20/13 401,267 391,330 (9,937) Japanese Yen Buy 2/20/13 4,873,143 5,114,948 (241,805) Norwegian Krone Sell 2/20/13 656,591 638,986 (17,605) Philippine Peso Buy 2/20/13 279,644 278,932 712 Russian Ruble Buy 2/20/13 1,132,736 1,118,055 14,681 South Korean Won Buy 2/20/13 1,085,586 1,110,038 (24,452) Swiss Franc Sell 2/20/13 1,877,346 1,838,197 (39,149) Turkish Lira Buy 2/20/13 872,831 858,657 14,174 JPMorgan Chase Bank N.A. Australian Dollar Sell 2/20/13 118,005 105,679 (12,326) Brazilian Real Buy 2/20/13 1,118,504 1,095,085 23,419 British Pound Sell 2/20/13 2,797,927 2,857,586 59,659 Canadian Dollar Sell 2/20/13 921,816 907,165 (14,651) Chilean Peso Buy 2/20/13 962,821 954,138 8,683 Chinese Yuan Buy 2/20/13 543,464 541,911 1,553 Czech Koruna Sell 2/20/13 507,463 493,041 (14,422) Euro Buy 2/20/13 2,358,719 2,369,726 (11,007) Japanese Yen Buy 2/20/13 2,904,625 3,072,716 (168,091) Malaysian Ringgit Buy 2/20/13 941,703 962,537 (20,834) Mexican Peso Buy 2/20/13 1,427,775 1,415,780 11,995 New Taiwan Dollar Buy 2/20/13 437,532 446,433 (8,901) New Zealand Dollar Buy 2/20/13 548,589 547,438 1,151 New Zealand Dollar Sell 2/20/13 548,589 545,792 (2,797) Norwegian Krone Buy 2/20/13 1,973,323 1,952,598 20,725 Polish Zloty Buy 2/20/13 1,127,645 1,114,928 12,717 Russian Ruble Buy 2/20/13 1,409,693 1,391,490 18,203 South Korean Won Buy 2/20/13 835,305 854,706 (19,401) Swedish Krona Buy 2/20/13 985,102 964,508 20,594 Swiss Franc Sell 2/20/13 2,987,247 2,956,794 (30,453) Turkish Lira Buy 2/20/13 753,943 741,658 12,285 Royal Bank of Scotland PLC (The) Australian Dollar Sell 2/20/13 401,406 403,815 2,409 British Pound Sell 2/20/13 7,609,736 7,828,680 218,944 Euro Sell 2/20/13 2,115,514 2,065,682 (49,832) Japanese Yen Sell 2/20/13 2,501,171 2,624,676 123,505 State Street Bank and Trust Co. Australian Dollar Buy 2/20/13 25,517 34,256 (8,739) Brazilian Real Buy 2/20/13 1,075,843 1,037,495 38,348 British Pound Sell 2/20/13 1,530,828 1,589,366 58,538 Canadian Dollar Sell 2/20/13 912,194 890,930 (21,264) Chilean Peso Buy 2/20/13 1,091,586 1,091,182 404 Colombian Peso Buy 2/20/13 829,534 833,611 (4,077) Czech Koruna Sell 2/20/13 702,066 684,150 (17,916) Euro Sell 2/20/13 6,240,624 6,054,136 (186,488) Indonesian Rupiah Buy 2/20/13 543,217 535,471 7,746 Indonesian Rupiah Sell 2/20/13 543,217 541,103 (2,114) Israeli Shekel Buy 2/20/13 215,298 212,662 2,636 Japanese Yen Buy 2/20/13 1,524,498 1,640,334 (115,836) Mexican Peso Buy 2/20/13 819,041 812,085 6,956 New Zealand Dollar Buy 2/20/13 568,540 566,636 1,904 New Zealand Dollar Sell 2/20/13 568,540 562,906 (5,634) Norwegian Krone Buy 2/20/13 1,052,207 1,035,912 16,295 Norwegian Krone Sell 2/20/13 1,052,207 1,039,789 (12,418) Polish Zloty Buy 2/20/13 909,731 900,728 9,003 South Korean Won Buy 2/20/13 1,615,206 1,657,449 (42,243) Swedish Krona Buy 2/20/13 954,301 934,103 20,198 Swiss Franc Sell 2/20/13 3,674,794 3,649,355 (25,439) Thai Baht Buy 2/20/13 856,546 841,326 15,220 Thai Baht Sell 2/20/13 856,546 847,933 (8,613) Turkish Lira Buy 2/20/13 1,327,058 1,308,309 18,749 UBS AG Australian Dollar Buy 2/20/13 1,523,862 1,542,529 (18,667) British Pound Sell 2/20/13 2,102,212 2,187,510 85,298 Canadian Dollar Sell 2/20/13 449,483 438,419 (11,064) Chilean Peso Buy 2/20/13 1,091,585 1,091,123 462 Czech Koruna Sell 2/20/13 1,018,043 993,637 (24,406) Euro Buy 2/20/13 1,443,612 1,541,712 (98,100) Indian Rupee Buy 2/20/13 191,795 188,269 3,526 Indian Rupee Sell 2/20/13 191,795 186,534 (5,261) Japanese Yen Sell 2/20/13 313,770 305,703 (8,067) Mexican Peso Buy 2/20/13 1,669,234 1,655,919 13,315 New Taiwan Dollar Buy 2/20/13 462,088 472,287 (10,199) New Zealand Dollar Buy 2/20/13 548,673 547,999 674 New Zealand Dollar Sell 2/20/13 548,673 546,033 (2,640) Norwegian Krone Sell 2/20/13 1,846,585 1,810,363 (36,222) Philippine Peso Buy 2/20/13 307,676 306,494 1,182 Russian Ruble Buy 2/20/13 1,132,736 1,116,155 16,581 Singapore Dollar Buy 2/20/13 1,016,661 1,028,874 (12,213) Swedish Krona Buy 2/20/13 936,612 908,036 28,576 Swiss Franc Sell 2/20/13 2,343,331 2,301,055 (42,276) Thai Baht Buy 2/20/13 394,181 390,537 3,644 Turkish Lira Buy 2/20/13 894,896 879,271 15,625 WestPac Banking Corp. Australian Dollar Buy 2/20/13 2,631,529 2,649,266 (17,737) British Pound Buy 2/20/13 1,511,798 1,528,621 (16,823) British Pound Sell 2/20/13 1,511,798 1,516,582 4,784 Canadian Dollar Sell 2/20/13 3,857,132 3,919,526 62,394 Euro Buy 2/20/13 424,352 473,091 (48,739) Japanese Yen Buy 2/20/13 729,780 765,930 (36,150) Mexican Peso Buy 2/20/13 189,779 188,214 1,565 Total FUTURES CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 31 $3,527,385 Mar-13 $8,163 Australian Government Treasury Bond 10 yr (Long) 3 380,565 Mar-13 (4,936) Canadian Government Bond 10 yr (Long) 39 5,228,284 Mar-13 (76,405) Euro-Bobl 5 yr (Short) 5 853,242 Mar-13 7,317 Euro-Bund 10 yr (Short) 216 41,617,141 Mar-13 649,585 Japanese Government Bond 10 yr (Long) 11 17,357,975 Mar-13 (19,301) Japanese Government Bond 10 yr Mini (Long) 34 5,367,051 Mar-13 (4,239) U.K. Gilt 10 yr (Short) 29 5,352,322 Mar-13 113,525 U.S. Treasury Bond 30 yr (Short) 4 573,875 Mar-13 24,367 U.S. Treasury Bond Ultra 30 yr (Long) 44 6,887,375 Mar-13 (416,365) U.S. Treasury Note 2 yr (Long) 136 29,977,375 Mar-13 1,867 U.S. Treasury Note 10 yr (Long) 124 16,278,875 Mar-13 (242,392) Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/13 (premiums $1,112,862) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Contract Floating rate index/Maturity date Expiration date/strike amount Value Goldman Sachs International 1.47/6 month EUR-EURIBOR-Reuters/Jan-18 Jan-16/1.47 EUR 32,147,000 $509,386 1.51/6 month EUR-EURIBOR-Reuters/Jan-18 Jan-16/1.51 EUR 32,147,000 483,633 JPMorgan Chase Bank N.A. 1.474/6 month EUR-EURIBOR-Reuters/Jan-18 Jan-16/1.474 EUR 32,147,000 498,037 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/13(Unaudited) Counterparty Unrealized Fixed Right or Obligation % to receive or (pay)/ Contract appreciation/ Floating rate index/Maturity date Expiration date/ strike amount (depreciation) Barclays Bank PLC (2.00)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.00 $51,162,000 $458,923 1.50/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/1.50 51,162,000 (126,882) 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 7,420,000 3,042 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 11,733,000 6,219 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 7,420,000 3,710 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 23,675,000 (127,371) 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 14,806,000 7,255 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 14,806,000 6,959 (1.50)/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/1.50 14,160,000 1,841 2.00/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.00 14,160,000 (116,962) Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 23,675,000 (124,294) (1.75)/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/1.75 15,966,000 224,802 1.75/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/1.75 15,966,000 (152,156) Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 23,675,000 (125,241) 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 7,420,000 2,671 JPMorgan Chase Bank N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 7,420,000 3,042 Total $(54,442) TBA SALE COMMITMENTS OUTSTANDING at 1/31/13 (proceeds receivable $25,983,164) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, March 1, 2043 $2,000,000 3/12/13 $2,059,688 Federal National Mortgage Association, 3s, February 1, 2043 23,000,000 2/12/13 23,754,687 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $12,013,300 (E) $426,117 3/20/23 3 month USD-LIBOR-BBA 1.75% $33,161 4,450,300 (E) (150,954) 3/20/23 1.75% 3 month USD-LIBOR-BBA (5,385) CAD 2,532,000 — 1/22/23 2.38% 3 month CAD-BA-CDOR 9,428 CAD 2,526,000 — 1/24/23 2.33% 3 month CAD-BA-CDOR 21,182 CAD 3,565,000 — 1/24/23 2.315% 3 month CAD-BA-CDOR 34,767 CAD 2,893,000 — 1/29/23 2.42% 3 month CAD-BA-CDOR 1,298 Barclays Bank PLC $15,152,000 (E) 16,781 3/20/15 0.45% 3 month USD-LIBOR-BBA 17,690 15,834,000 (E) 322,680 3/20/23 3 month USD-LIBOR-BBA 1.75% (195,248) 1,666,000 (E) (83,800) 3/20/43 2.60% 3 month USD-LIBOR-BBA 62,308 3,076,000 (E) (11,750) 3/20/18 0.90% 3 month USD-LIBOR-BBA 14,334 18,768,000 (E) (5,275) 3/20/15 3 month USD-LIBOR-BBA 0.45% (6,402) 22,186,000 (E) (445,445) 3/20/23 1.75% 3 month USD-LIBOR-BBA 280,259 2,534,000 — 2/4/23 3 month USD-LIBOR-BBA 2.0615% 562 AUD 8,567,000 — 2/5/23 6 month AUD-BBR-BBSW 3.97% (22,164) CHF 1,952,000 — 12/7/22 0.87% 6 month CHF-LIBOR-BBA 56,304 EUR 13,055,000 — 10/16/22 1.747% 6 month EUR-EURIBOR-REUTERS 142,284 EUR 4,190,000 — 11/5/17 6 month EUR-EURIBOR-REUTERS 0.958% (44,189) EUR 28,193,000 (E) — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 13,015 EUR 1,727,000 — 2/4/23 1.89% 6 month EUR-EURIBOR-REUTERS 3,960 GBP 1,031,000 — 8/15/31 3.60% 6 month GBP-LIBOR-BBA (200,411) GBP 1,221,000 — 7/25/42 6 month GBP-LIBOR-BBA 2.8425% (130,098) GBP 2,168,000 — 7/25/22 1.885% 6 month GBP-LIBOR-BBA 42,550 GBP 4,717,000 — 1/31/23 2.11% 6 month GBP-LIBOR-BBA (1,258) JPY 2,253,713,000 — 2/4/23 0.7835% 6 month JPY-LIBOR-BBA 9,705 SEK 3,177,000 — 12/6/22 2.09% 3 month SEK-STIBOR-SIDE 13,734 Citibank, N.A. $592,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 8,933 1,789,000 (E) 1,449 3/20/15 0.45% 3 month USD-LIBOR-BBA 1,556 1,931,000 (E) 43,070 3/20/43 3 month USD-LIBOR-BBA 2.60% (126,279) 9,714,000 (E) (256,232) 3/20/23 1.75% 3 month USD-LIBOR-BBA 61,512 16,633,000 (E) 456,760 3/20/23 3 month USD-LIBOR-BBA 1.75% (87,306) CZK 15,652,000 — 1/17/23 6 month CZK-PRIBOR-PRBO 1.41% (5,021) PLN 2,534,000 — 1/17/23 3.84% 6 month PLN-WIBOR-WIBO (8,772) SEK 12,828,000 — 8/2/22 3 month SEK-STIBOR-SIDE 2.285% (1,305) SEK 5,441,000 — 12/20/22 2.045% 3 month SEK-STIBOR-SIDE 27,348 Credit Suisse International $7,566,000 — 1/9/16 3 month USD-LIBOR-BBA 0.515% (9,080) 3,806,000 — 1/11/16 3 month USD-LIBOR-BBA 0.50% (6,357) 4,600,000 — 1/11/18 0.88% 3 month USD-LIBOR-BBA 26,768 1,203,000 — 1/11/23 3 month USD-LIBOR-BBA 1.88% (17,676) 6,270,000 — 1/7/16 3 month USD-LIBOR-BBA 0.54% (2,457) 2,392,000 — 1/9/23 3 month USD-LIBOR-BBA 1.93% (23,502) 9,199,000 — 1/9/18 0.9125% 3 month USD-LIBOR-BBA 37,782 146,982,000 (E) 166,231 3/20/15 0.45% 3 month USD-LIBOR-BBA 175,049 29,702,000 (E) (666,422) 3/20/23 1.75% 3 month USD-LIBOR-BBA 305,131 1,965,000 — 1/7/23 3 month USD-LIBOR-BBA 1.94% (17,269) 7,562,000 — 1/7/18 0.93% 3 month USD-LIBOR-BBA 24,061 24,650,000 (E) 339,472 3/20/23 3 month USD-LIBOR-BBA 1.75% (466,829) 13,485,000 (E) (12,441) 3/20/15 3 month USD-LIBOR-BBA 0.45% (13,250) 363,000 (E) 19,653 3/20/43 3 month USD-LIBOR-BBA 2.60% (12,182) 20,009,000 (E) (23,220) 3/20/18 0.90% 3 month USD-LIBOR-BBA 146,456 1,085,000 (E) (46,436) 3/20/43 2.60% 3 month USD-LIBOR-BBA 48,719 AUD 1,021,000 — 12/5/22 6 month AUD-BBR-BBSW 3.82% (13,761) CAD 1,933,000 — 1/15/23 3 month CAD-BA-CDOR 2.3175% (17,486) CAD 2,004,000 — 12/5/22 3 month CAD-BA-CDOR 2.11125% (51,361) CAD 1,976,000 — 12/4/22 3 month CAD-BA-CDOR 2.15% (43,564) CAD 718,000 — 12/12/22 2.1675% 3 month CAD-BA-CDOR 14,968 CAD 2,076,000 — 12/14/22 2.24125% 3 month CAD-BA-CDOR 29,454 CAD 1,342,000 — 12/19/22 2.29125% 3 month CAD-BA-CDOR 13,269 CHF 1,648,000 — 1/24/23 6 month CHF-LIBOR-BBA 1.0525% (20,494) CHF 9,879,000 — 12/6/22 0.87% 6 month CHF-LIBOR-BBA 285,030 EUR 14,820,000 — 6/28/17 6 month EUR-EURIBOR-REUTERS 1.29% 319,754 EUR 5,650,000 — 6/28/22 6 month EUR-EURIBOR-REUTERS 1.94% 151,283 EUR 4,128,000 — 2/4/23 1.89% 6 month EUR-EURIBOR-REUTERS 9,466 GBP 692,000 — 2/4/23 2.11% 6 month GBP-LIBOR-BBA 296 MXN 16,310,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 128,316 SEK 10,680,000 — 1/11/23 3 month SEK-STIBOR-SIDE 2.115% (44,537) SEK 7,249,000 — 1/17/23 3 month SEK-STIBOR-SIDE 2.175% (24,330) SEK 12,880,000 — 12/5/22 3 month SEK-STIBOR-SIDE 2.1025% (53,264) SEK 9,999,000 — 12/6/22 2.095% 3 month SEK-STIBOR-SIDE 42,506 SEK 6,380,000 — 12/10/22 3 month SEK-STIBOR-SIDE 2.0175% (34,420) Deutsche Bank AG $5,703,000 (E) (9,451) 3/20/18 0.90% 3 month USD-LIBOR-BBA 38,911 3,517,000 (E) 809 3/20/15 3 month USD-LIBOR-BBA 0.45% 598 879,000 (E) (71,199) 3/20/43 2.60% 3 month USD-LIBOR-BBA 5,889 9,696,000 (E) 298,511 3/20/23 3 month USD-LIBOR-BBA 1.75% (18,644) 2,228,000 (E) (66,840) 3/20/23 1.75% 3 month USD-LIBOR-BBA 6,038 MXN 16,310,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 131,441 Goldman Sachs International $27,318,000 (E) 403,283 3/20/23 3 month USD-LIBOR-BBA 1.75% (490,289) 15,107,000 (E) (317,155) 3/20/23 1.75% 3 month USD-LIBOR-BBA 176,995 12,341,000 (E) (5,816) 3/20/15 3 month USD-LIBOR-BBA 0.45% (6,558) 4,663,000 (E) 231,350 3/20/43 3 month USD-LIBOR-BBA 2.60% (177,596) 3,049,000 — 2/4/23 3 month USD-LIBOR-BBA 2.06625% 2,021 AUD 10,708,000 — 2/5/23 6 month AUD-BBR-BBSW 3.97% (27,702) CAD 2,585,000 — 1/22/23 2.38% 3 month CAD-BA-CDOR 9,625 CAD 2,686,000 — 11/8/22 3 month CAD-BA-CDOR 2.1675% (50,941) CAD 3,440,000 — 1/29/23 2.415% 3 month CAD-BA-CDOR 1,907 CHF 1,421,000 — 1/18/23 6 month CHF-LIBOR-BBA 1.025% (21,213) CHF 903,000 — 12/6/22 6 month CHF-LIBOR-BBA 0.87% (26,053) CHF 1,163,000 — 12/28/22 6 month CHF-LIBOR-BBA 0.9325% (27,220) EUR 3,856,000 — 10/18/22 1.818% 6 month EUR-EURIBOR-REUTERS 7,521 EUR 107,271,000 (E) — 8/6/17 1 year EUR-EONIA-OIS-COMPOUND 1.102% (406,370) EUR 26,303,000 — 8/30/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% (111,594) EUR 26,303,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS 51,064 EUR 26,303,000 — 8/31/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% (111,598) EUR 26,303,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS 56,521 EUR 26,303,000 — 9/3/14 1 month EUR-EONIA-OIS-COMPOUND 0.086% (130,761) EUR 26,303,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS 81,419 EUR 13,184,000 — 2/4/23 1.89% 6 month EUR-EURIBOR-REUTERS 30,232 GBP 1,031,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 70,350 GBP 558,000 — 1/31/23 6 month GBP-LIBOR-BBA 2.11% 149 JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY-LIBOR-BBA (35,903) JPY 411,000,000 — 9/15/41 6 month JPY-LIBOR-BBA 1.768% (176,372) JPY 584,202,000 — 2/1/23 0.805% 6 month JPY-LIBOR-BBA (12,266) JPY 358,170,000 — 2/4/23 0.7835% 6 month JPY-LIBOR-BBA 1,542 SEK 8,434,000 — 1/24/23 3 month SEK-STIBOR-SIDE 2.255% (19,090) SEK 5,421,000 — 12/17/22 1.9875% 3 month SEK-STIBOR-SIDE 31,741 SEK 6,409,000 — 1/3/23 3 month SEK-STIBOR-SIDE 2.02% (35,139) SEK 35,494,000 — 12/6/22 3 month SEK-STIBOR-SIDE 2.09% (153,440) JPMorgan Chase Bank N.A. $5,898,000 (E) — 11/9/17 1.0325% 3 month USD-LIBOR-BBA 46,122 8,817,000 (E) (121,215) 3/20/23 1.75% 3 month USD-LIBOR-BBA 167,189 2,554,000 (E) 1,839 3/20/15 0.45% 3 month USD-LIBOR-BBA 1,992 4,683,000 (E) 147,901 3/20/23 3 month USD-LIBOR-BBA 1.75% (5,280) CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD-BA-CDOR 10,306 CAD 1,100,000 — 9/21/41 3 month CAD-BA-CDOR 2.78311% (9,503) CAD 1,060,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (14,087) CAD 4,916,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 26,030 CAD 3,404,000 — 1/28/23 2.42875% 3 month CAD-BA-CDOR (1,310) CAD 6,435,000 (E) — 11/7/17 3 month CAD-BA-CDOR 1.81% (42,840) CAD 1,485,000 — 1/7/23 2.394% 3 month CAD-BA-CDOR 2,387 CAD 5,599,000 — 12/4/22 3 month CAD-BA-CDOR 2.15% (123,439) CZK 15,652,000 — 1/16/23 6 month CZK-PRIBOR-PRBO 1.44% (2,597) CZK 15,652,000 — 1/21/23 6 month CZK-PRIBOR-PRBO 1.44% (2,822) EUR 2,442,000 — 1/14/23 1.758% 6 month EUR-EURIBOR-REUTERS 41,323 EUR 1,300,000 — 7/30/22 6 month EUR-EURIBOR-REUTERS 1.803% 8,461 GBP 1,562,000 — 1/10/23 6 month GBP-LIBOR-BBA 2.1075% 3,778 GBP 1,187,000 — 1/15/23 6 month GBP-LIBOR-BBA 2.0125% (15,128) GBP 1,562,000 — 12/6/22 1.856% 6 month GBP-LIBOR-BBA 48,164 JPY 901,000,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 117,899 JPY 149,300,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 115,230 JPY 450,512,000 — 12/17/22 0.71875% 6 month JPY-LIBOR-BBA 22,847 MXN 5,961,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (44,822) MXN 7,709,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (57,929) MXN 2,330,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 19,531 MXN 28,320,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (146,247) MXN 7,040,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 50,604 PLN 2,534,000 — 1/16/23 3.855% 6 month PLN-WIBOR-WIBO (10,483) PLN 2,534,000 — 1/21/23 3.81% 6 month PLN-WIBOR-WIBO (6,669) Royal Bank of Scotland PLC (The) $1,412,000 (E) (9,928) 3/20/23 1.75% 3 month USD-LIBOR-BBA 36,259 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments premium Termination made by received by Unrealized Notional amount paid date fund per annum fund per annum appreciation $1,043,700 (E) $(9,453) 3/20/23 1.75% 3 month USD-LIBOR-BBA $24,686 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $879,058 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $11,731 Barclays Bank PLC 184,787 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (26) 278,566 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,728 1,267,944 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,921 9,507,077 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 126,873 1,988,196 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,533 998,474 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 13,325 453,909 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,057 3,149,765 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 28,096 12,224,698 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,050 10,287 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (12) 56,130 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (177) 2,040,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (29,641) 187,936 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 32 988,471 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 13,191 900,518 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (223) 112,926 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (16) 1,796,288 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (446) 4,347,914 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,493 873,011 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 146 161,922 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (23) 524,964 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (75) 380,774 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (55) Citibank, N.A. 321,903 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 54 Credit Suisse International 1,425,089 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 2,315 175,061 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,336 878,432 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,723 Goldman Sachs International 547,581 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 870 1,231,681 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,437 1,170,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 5,545 877,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,243 95,294 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (107) 176,937 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,361 345,746 324 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,519 346,633 704 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,323 691,560 (324) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,930 691,560 973 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,226 5,311,859 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 70,887 316,361 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,222 3,842,442 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 34,275 6,894,288 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 92,005 7,153,734 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 63,811 1,572,819 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,030 527,059 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,042 1,261,692 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,837 1,471,140 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,632 7,761 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (9) 387,310 635 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,513 2,996,402 3,277 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 27,623 100,348 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (316) 120,381 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (379) 3,429 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4) 2,273,704 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,150) 2,292,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 481 2,292,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,851 676,487 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,028 1,296,704 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,305 1,928,800 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 25,740 2,292,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 4,492 2,292,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) (8,765) 1,952,949 (22,275) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,565 1,951,933 19,519 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,869) 1,028,379 (12,694) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,290) GBP 1,430,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index 16,670 GBP 1,430,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index 12,122 GBP 2,860,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (166,288) GBP 1,430,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (83,439) GBP 1,430,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index 11,501 JPMorgan Chase Bank N.A. $2,441,761 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 21,781 GBP 1,296,000 — 9/12/14 2.825% GBP Non-revised UK Retail Price Index (28,088) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Termi- Fixed payments Swap counterparty / premium Notional nation paid by fund Unrealized Referenced debt* Rating*** paid** amount date per annum depreciation Barclays Bank PLC Irish Gov't, 4.50%, 4/18/2020 — $(21,713) $271,000 9/20/17 (100 bp) $(11,519) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (44,216) 271,000 9/20/17 (100 bp) (14,396) Credit Suisse International Spain Gov't, 5.50%, 7/30/2017 — (31,949) 271,000 9/20/17 (100 bp) (14,331) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $362,968,301. (b) The aggregate identified cost on a tax basis is $419,131,674, resulting in gross unrealized appreciation and depreciation of $19,955,510 and $5,168,546, respectively, or net unrealized appreciation of $14,786,964. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $30,001,394 $36,412,036 $44,673,962 $7,089 $21,739,468 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $179,129,161 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.3% Germany 11.6 United Kingdom 6.9 Japan 3.9 Spain 2.9 France 2.8 Netherlands 2.2 Italy 2.2 Belgium 1.6 Luxembourg 1.2 Canada 1.1 Argentina 0.9 Russia 0.7 Ireland 0.6 Supra-Nation 0.6 Greece 0.5 Other 3.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,645,186 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,081,783 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,318,796. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $87,695,873 $— Foreign government and agency bonds and notes — 145,042,975 — Mortgage-backed securities — 92,072,622 — Municipal bonds and notes — 587,637 — Purchased swap options outstanding — 1,453,443 — Senior loans — 125,979 — U.S. government and agency mortgage obligations — 67,207,524 — U.S. treasury obligations — 1,076,057 — Short-term investments 22,839,468 15,817,060 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,263,754) $— Futures contracts 41,186 — — Written swap options outstanding — (1,491,056) — Forward premium swap option contracts — (54,442) — TBA sale commitments — (25,814,375) — Interest rate swap contracts — (729,466) — Total return swap contracts — 484,934 — Credit default contracts — 57,632 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $57,632 $— Foreign exchange contracts 2,447,298 3,711,052 Interest rate contracts 9,934,318 10,229,719 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $252,200,000 Written swap option contracts (contract amount) $205,500,000 Futures contracts (number of contracts) 800 Forward currency contracts (contract amount) $466,500,000 OTC Interest rate swap contracts (notional) $1,224,700,000 Centrally Cleared Interest rate swap contracts (notional) $780,000 OTC Total return swap contracts (notional) $118,700,000 OTC Credit default swap contracts (notional) $810,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
